Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary Amendment filed on 10/19/2019 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 03/27/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/O8A and 08B forms).
Drawings
The drawings (Fig. 2B) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both ‘substrate 110’ and ‘conductive structures 120’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 28 and 48 are objected to because of the following informalities:  
-containing alloy structure” is suggested as a possible correction.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “at least a portion of the substrate and the at least one conductive structure.”, as recited in claim 37, is unclear with regard to whether the limitation necessarily refers to the entirely of the conductive structure, or may refer only to a portion of the conductive structure. 
Note that appropriate correction may require changes to one or more 
later claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagai et al. (US 2004/0038021 A1) teaches relating to a semiconductor substrate, comprising: 
a substrate (see Fig. 1) having a first surface; 
at least one conductive structure disposed on at least a portion of the first surface of the substrate; 
a dielectric layer (i.e., 14) disposed across at least a portion of the first surface of the substrate and the at least one conductive structure (i.e., 17), the dielectric layer having a dielectric constant (Dk) of less than or equal to 3 (see claim 2 or 6 or 12) and a dissipation factor (Df) of less than or equal to 0.005 (see claim 2 or 6 or 12). Nagai et al. fails to further teach and/or suggest having the dissipation factor (Df) of less than or equal to 0.001.
Dirk et al. (US 8223472 B1) teaches similar to (Nagai et al. (US 2004/0038021 A1), see Dirk et al., in col. 2, line 59 to col. 3, line 39, for example, except that Dirk et al. teaches having the dielectric constant is greater than 3, and the dissipation factor less than 0.1. Dirk et al. fails to further teach and/or suggest
Niemi et al. (US 2012/0125664 A1) teaches utilizing a printed wiring board (PWB) including dielectric material sections having different dissipation factors (or tangent loss).

This Application was also searched , in https://iq.ip.com/discover and https://scholar.google.com/, in view of the limitations of the claimed invention.

Claims 26, 27, 29-36, 46, 47, and 49-50 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0008 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816